DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5 May 2021.  These drawings are acceptable.
Examiner reminds applicant that all changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper as required by 37 C.F.R. 1.121.  As applicant has failed to do so, Examiner herewith requires a marked-up copy of any further amended drawing figures including annotations indicating the changes made.
The drawings are objected to because reference character 102 of figure 1 does not properly depict the height of the outer wall.  
The drawings are objected to because reference character 213 is not directed to a sloped cam width as disclosed. 
The drawings are objected to because reference character D4 of figure 6 is not directed to the diameter of the inner dropper receiving passageway as disclosed. 
The drawings are objected to because reference character 180 is not depicted as part of the inner surface wall as disclosed in paragraph 0029.  
The drawings are objected to because portions of lead lines which were attempted to be removed remain in figure 8.  
The drawings are objected to because 212 is not directed to a second circumferential length as disclosed.  
The drawings are objected to because 211 is not directed to a first circumferential length as disclosed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because reference character “213” has been used to designate both sloped cam and sloped cam width.  
The disclosure is objected to because reference characters "205" and "213" have both been used to designate sloped cam.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “body” and “inner housing dropper mounting area”.

Claim Objections
Claim 3 is objected to because of the following informalities:  “a dropper” of line 2 should be corrected to “the dropper”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “a lower face” should be corrected to “the lower face”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “an outer dropper receiving passageway” should be corrected to “the outer dropper receiving passageway”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 is led to be indefinite because it is unclear how the circular lugs can both be part of the outer housing and be positioned between the outer housing and an inner edge of the upper surface.  
The limitation of claim 8 that “the plurality of circular lugs engage with each of the sloped cams” is led to be indefinite.  It is unclear if the lugs engage with all of the sloped cams or if the circular lugs are each capable of engaging with a respective sloped cam.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.
The limitation of claim 8 that “the plurality of circular lugs abut a plurality of circular engagement walls” is led to be indefinite.  It is unclear if the lugs engage with all of the circular engagement walls or if the circular lugs are each capable of abutting with a respective circular engagement wall.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20170043918) further in view of Gibilisco (US 4433789).
Claim 1:  Guo discloses a cap 10 (child resistant closure cap) comprising an inner cap element 10b (inner housing) having an upper surface with an inner edge and an outer edge and a plurality of ramped shaped recesses 10d (sloped cams) centrally positioned extending concentrically into a body of the inner cap element 10b (inner housing) along the upper surface and between the inner edge and the outer edge; and an outer cap element 10a (outer housing) corresponding with the inner cap element 10b (inner housing) and having: an upper surface wall with a lower face, an outer wall with an inner surface wall positioned adjacent and extending downward with respect to the upper surface wall, an outer dropper receiving passageway provided along a portion of the upper surface wall about a center of the outer cap element 10a (outer housing) concentric to the outer wall, and a plurality of ramp shaped protrusions 10c (lugs) extending downward from the lower face and centrally positioned between the outer cap element 10a (outer housing) and the inner edge of the upper surface and spaced apart extending downward from a planar surface to correspond with the plurality of ramped shaped recesses 10d (sloped cams), and that other child resistant structures may be used as desired (see annotated fig. partial fig. 3 & 4 below, fig. 1-2, and P. 0049).

Gibilisco teaches a permanent child-resistant closure having an outer cap member 11 having circular drive lugs 17 (circular lugs) and an inner cap member 41 with ramp-shaped ratchet lugs which each have a circular vertical face 28 and terminate in a circular depression 30, wherein the circular drive lugs 17 (circular lugs) can seat in the circular depression 30 to cause the inner cap member 41 to rotate in unison with the outer cap member 11 (see fig. 2, 3, and 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have replaced the ramp shaped protrusions 10c (lugs) of Guo with circular drive lugs 17 (circular lugs) and to have modified the ramped shaped recesses 10d (sloped cams) to terminate in a circular depression 30 at their lower ends, as taught by Gibilisco, in order to better seat and engage the outer cap element 10a (outer housing) with the inner cap element 10b (inner housing) when being pushed downward as the circular drive lugs 17 (circular lugs) would seat within and contact a sidewall of the circular depression 30 to cause the outer cap element 10a (outer housing) and inner cap element 10b (inner housing) to rotate in unison in both the loosening and unloosening direction upon rotation and downward pressure.

    PNG
    media_image1.png
    385
    343
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    236
    277
    media_image2.png
    Greyscale

Claim 2:  The combination discloses a dropper assembly (dropper) being positioned in the outer cap element 10a (outer housing) and the inner cap element 10b (inner housing) (see fig. 2).
Claim 3:  The combination discloses the inner cap element 10b (inner housing) including an inner dropper receiving passageway engageable with an outer wall of the dropper assembly (dropper) (see annotated fig. 4 below).

    PNG
    media_image3.png
    280
    458
    media_image3.png
    Greyscale

Claim 4:  The combination discloses each of the plurality of ramped shaped recesses 10d (sloped cams) including a circular depression 30 with a circular engagement wall positioned on a leading edge of the ramped shaped recesses 10d (sloped cams) (see fig. 3 and fig. 2 ‘789).  
Claim 5:  The combination discloses the plurality of circular drive lugs 17 (circular lugs) being concentrically offset from the inner dropper receiving passageway of the inner cap element 10b (inner housing) (see annotated fig. 4 above, and fig. 2 and 3).
Claim 6:  The combination discloses the plurality of circular drive lugs 17 (circular lugs) being positioned adjacent to an inner housing dropper mounting area (see annotated fig. 4 above, and fig. 2 and 3).
Claim 7:  The combination discloses the inner cap element 10b (inner housing) including a molded inner dropper receiver coupling along the upper surface (see annotated fig. 4 above, and fig. 2 and 3). 
Claim 8:  The combination discloses the plurality of circular lugs engaging with each of the ramped shaped recesses 10d (sloped cams) and the plurality of circular 
Claim 10:  The combination discloses the plurality of circular drive lugs 17 (circular lugs) disengaging the ramped shaped recesses 10d (sloped cams) and the upper surface of the inner cap element 10b (inner housing), and the outer cap element 10a (outer housing) being freely rotatable in a clockwise and a counterclockwise direction when the outer cap element 10a (outer housing) is in an upper position (see P. 0048).  
Claim 11:  The combination discloses the outer dropper receiving passageway has a larger diameter than a diameter of the inner dropper receiving passageway (see annotated fig. 4 above, annotated fig. 3 above, and fig. 2.  
Claim 12:  Guo does not disclose outer housing including a retaining flange around a base thereof that is engageable with the inner housing.  
Gibilisco teaches a permanent child-resistant closure having an outer cap member 11 having a retention bead 21 (retaining flange) around a base thereof that is engageable with an inner cap member 41 (see fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer cap element 10a (outer housing) to have a retention bead 21 (retaining flange), as taught by Gibilisco, in order to prevent lifting off of the outer cap element 10a (outer housing) to increase the child proofing.
Claim 13:  The combination discloses that in a dropper assembled state the dropper assembly (dropper) is received in the inner dropper receiving passageway, in a 
Claim 16:  The combination discloses the ramped shaped recesses 10d (sloped cams) having a width corresponding with the circular drive lugs 17 (circular lugs) (see fig. 3 and 4 and fig. 2 & 3 ‘789).  
Claim 17:  Guo does not disclose the inner housing having around a base a mating flange for coupling with a retaining flange.  
Gibilisco teaches a permanent child-resistant closure having an inner cap member 41 having around a base a mating flange for coupling with a retention bead 21 (retaining flange) of an outer cap member 11 (see annotated fig. 3 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the outer cap element 10a (outer housing) to have a retention bead 21 (retaining flange) and to have modified the inner cap element 10b (inner housing) to have a mating flange around its base for coupling with the retention bead 21 (retaining flange), as taught by Gibilisco, in order to prevent lifting off of the outer cap element 10a (outer housing) to increase the child proofing.

    PNG
    media_image4.png
    373
    576
    media_image4.png
    Greyscale

Claim 18:  The combination discloses the plurality of circular drive lugs 17 (circular lugs) being equally spaced around a lower face of the outer cap element 10a (outer housing) (see fig. 3 and 4 and fig. 2 & 3 ‘789).   
Claim 19:  Guo does not disclose the the inner housing, relative to a retaining flange, vertically decoupling from the retaining flange around a base of the outer housing when the plurality of circular lugs are partially engaged with the sloped cams.  
Gibilisco teaches a permanent child-resistant closure having an inner cap member 41 having around a base a mating flange for engaging with a retention bead 21 (retaining flange) around a base of an outer cap member 11, wherein engagement occurs in an upper position of the outer cap member 11 and the inner cap member 41 vertically decouples from the retention bead 21 (retaining flange) when the outer cap member 11 is in a lower position (see annotated fig. 3 above).

The combination discloses the inner cap element 10b (inner housing), relative to the retention bead 21 (retaining flange), vertically decoupling from the retention bead 21 (retaining flange) around the base of the outer cap element 10a (outer housing) when the plurality of circular drive lugs 17 (circular lugs) are partially engaged with the ramped shaped recesses 10d (sloped cams).
Claim 20:  The combination discloses a separation being formed between the inner cap element 10b (inner housing) and the retention bead 21 (retaining flange) when the inner cap element 10b (inner housing) vertically decouples from the retention bead 21 (retaining flange).  
Claim 21: The combination discloses the dropper assembly (dropper) including a bulb 14 (see fig. 2).
Claim 22:  Guo discloses a cap 10 (child resistant closure cap) comprising an inner cap element 10b (inner housing) and a plurality of centrally positioned ramped shaped recesses 10d (sloped cams) extending concentrically into the upper surface in a curvilinear direction; an outer cap element 10a (outer housing) corresponding to the inner cap element 10b (inner housing) and having a plurality of ramp shaped 
Guo does not disclose the lugs being circular.
Gibilisco teaches a permanent child-resistant closure having an outer cap member 11 having circular drive lugs 17 (circular lugs) and an inner cap member 41 with ramp-shaped ratchet lugs which each have a circular vertical face 28 and terminate in a circular depression 30, wherein the circular drive lugs 17 (circular lugs) can seat in the circular depression 30 to cause the inner cap member 41 to rotate in unison with the outer cap member 11 (see fig. 2, 3, and 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have replaced the ramp shaped protrusions 10c (lugs) of Guo with circular drive lugs 17 (circular lugs) and to have modified the ramped shaped recesses 10d (sloped cams) to terminate in a circular depression 30 at their lower ends, as taught by Gibilisco, in order to better seat and engage the outer cap element 10a (outer housing) with the inner cap element 10b (inner housing) when being pushed downward as the circular drive lugs 17 (circular lugs) would seat within and contact a sidewall of the circular depression 30 to cause the outer cap element 10a (outer .

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 20170043918) and Gibilisco (US 4433789) as applied to claim 1 above, and further in view of Mauvernay (US 4011960).
Claim 14:  The combination discloses the claimed invention except for the inner housing being a thermoset material.
Mauvernay teaches a child resistant screwcap having an inner cap 11 of thermo-setting resin and an outer cap 21 of thermoplastic (see fig. 1 and col. 3 L. 31-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the inner cap element 10b (inner housing) out of thermos-setting resin, as taught by Mauvernay, in order to provide the inner cap element 10b (inner housing) with additional strength and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 15:  The combination discloses the claimed invention except for the inner housing being a thermoset material.
Mauvernay teaches a child resistant screwcap having an inner cap 11 of thermo-setting resin and an outer cap 21 of thermoplastic (see fig. 1 and col. 3 L. 31-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the outer cap element 10a (outer housing) out .

Response to Arguments
The drawing objections in paragraphs 3 and 4 of office action dated 6 January 2021 are withdrawn in light of the amended disclosure filed 5 May 2021.
The claim objections in paragraph 11 of office action dated 6 January 2021 are withdrawn in light of the amended claims filed 5 May 2021.
The 35 U.S.C. § 112 rejections in paragraphs 13-15 and 21 of office action dated 6 January 2021 are withdrawn in light of the amended claims filed 5 May 2021.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
In response to applicant’s argument that there are no reference numerals in Paragraph 25 connecting pages 7 and 8 of the Office Action associated with the upper surface of the inner housing or the inner edge of the upper surface of claim 1, the Examiner replies that these features would be clearly identifiable by one of ordinary skill in the art viewing figure 4.  Examiner has provided an annotated figure 4 to more clearly indicate these structures.
In response to applicant’s argument that there are no reference numerals in Paragraph 25 connecting pages 7 and 8 of the Office Action associated with the inner edge of the upper surface extending downward from the planar surface of claim 1, the Examiner replies that no such structure is claimed.  Claim 1 requires “a plurality of circular lugs extending downward from the lower face and centrally positioned between the outer housing and the inner edge of the upper surface and spaced apart extending downward from a planar surface”.  The inner edge of the upper surface is not claimed to be extending downward from the planar surface, the plurality of circular lugs are.
In response to applicant’s argument that there are no reference numerals in the paragraph connecting pages 14 and 15 of the Office Action associated with the upper surface of the inner housing or the inner edge of the upper surface of claim 22, the Examiner replies that these features would be clearly identifiable by one of ordinary skill in the art viewing figure 4.  Examiner has provided an annotated figure 4 to more clearly indicate these structures.
In response to applicant’s argument that antecedent basis for the claimed subject matter “inner housing dropper mounting area” is found at P. 0021 in the specification, the Examiner refutes this statement as the specification at P. 0021 recites “a inner housing dropper mounting area base 180”.  This objection can be overcome by amending the claim to mirror the language used in the specification.
In response to applicant’s argument that there is no antecedent basis for changing “a dropper” to “the dropper” as claim 3 is dependent on claim 1, the Examiner responds that claim 3 is dependent on claim 2 which introduces “a dropper”.
In response to applicant’s argument that the rejections of claim 1-21 under 112 are moot in view of the amendment of claims submitted, the Examiner replies that no amendment has touched on the 112 rejections of items 18, 19, 20, or 22.
In response to applicant’s argument that replacement sheet 6/10 overcomes the objection to the drawings set out in paragraph 6, the Examiner responds that no amendment to reference character D4 of figure 6, which paragraph 6 was concerned with, has been made whatsoever.
In response to applicant’s argument in regards to paragraph 12 that the element of interest is the inner dropper receiving passage way not the dropper, the Examiner is not persuaded.  At issue is the antecedent basis of the dropper as a dropper was already introduced in a claim from which claim 3 depends.
In response to applicant’s argument that replacement sheet 1/10 overcomes the objection to the drawings set out in paragraph 2, the Examiner responds that no amendment to reference character 102 of figure 1, which paragraph 2 was concerned with, has been made whatsoever.
In response to applicant’s argument that “reference numeral 102 is properly depicts the height of the outer wall”, the Examiner replies that the upper and lower bounds of the height measurements are taken at different locations around the diameter of the outer housing and therefore cannot properly identify the height.
In response to applicant’s argument that Fig. 3 shows base 180 of inner surface wall 160 as described in P. 0029, that reference character 180 in Figure 7 is associated with the base at the lower end of the inner surface wall 150, and that applicant is confused as to why the Examiner has raised this point as set out in [0029] and as 
In response to applicant’s argument that reference numeral 212 is associated with a second circumferential length and 211 is associated with a first circumferential length, the Examiner replies that neither reference character indicates the bounds of the dimension associated with it.  The reference characters are directed to a curvilinear surface but do not indicate any circumferential length as described in the specification.  See diameter D2 of figure 2B which indicates a diameter for proper indication of a dimension.  It is further noted that figure 3 which applicant argues depicts reference numeral 212 properly does not even include reference character 212.
In response to applicant’s argument that reference numeral 213 is associated with a sloped cam width, the Examiner replies that 213 does not indicate the bounds of the dimension associated with it.  The reference character is directed to part of the structure which the width is measured across, but does not indicate any sloped cam width as described in the specification.  See diameter D2 of figure 2B which indicates a diameter for proper indication of a dimension.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736